DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 23, 26, 27, 29, 30, 38, 39, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Norton DoorControls (“How to properly adjust a Door Closer” YouTube video, Sep 6, 2017, available at https://www.youtube.com/watch?v=GWOd31MQJnU; screenshot provided; cited previously, URL updated; hereinafter “Norton”) in view of Zasowski et al. (US 20150262438 A1; cited in IDS; hereinafter “Zasowski”), Mahler et al. (“SecureHouse: A Home Security System Based on Smartphone Sensors” 2017 IEEE International Conference on Pervasive Computing and Communications (PerCom), March 2017; cited in IDS; hereinafter “Mahler”), and Baumgarte (US 20160348415 A1; cited in IDS).

Regarding claim 23, Norton teaches a method, comprising:


analyzing movement of a door having a door closer to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position (i.e., analyzing the movement of the door from the 90 degree open position to the closed position to determine the timing of the door was in sweep and latching zones);
determining at least one adjustment to the door closer for a successful installation of the door closer based on the duration the door was in each of the plurality of door movement zones (i.e., determine whether to loosen or tighten the sweep and/or latching valve based on the timing in each zone for a successful installation of the door closer);

manually adjusting the door closer based on the at least one adjustment (i.e., adjusting the sweep and/or latching valves accordingly); 

Norton does not explicitly disclose (see the underlined):
displaying at least one installation instruction on a graphical user interface, the at least one installation instruction corresponding to the at least one adjustment to the door closer; and
manually adjusting the door closer based on the at least one installation instruction. 
Note that Norton (the video) itself can be an installation instruction corresponding to the at least one adjustment of the door closer.
	On the other hand, Zasowski teaches:
displaying at least one installation instruction on a graphical user interface (i.e., “Such as a preloaded installation instruction manual, an activation or setup wizard, or installation and/or troubleshooting videos, may be displayed on the GUI display screen 72" to assist the user”; see [0048]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Norton in view of Zasowski to provide a GUI device to display installation instruction corresponding to adjustment of the sweep/latching valves, such as the Norton video, for an installer or user who is installing the door closer, such that the method comprising displaying at least one installation instruction on a graphical user interface, the at least one installation instruction corresponding to the at least one adjustment to the door closer; and manually adjusting the door closer based on the at least one installation instruction, as claimed. The motivation would be to help guide the installer/user to adjust the door closer during the installation (see Zasowski [0048]).

Norton does not explicitly disclose (see the underlined):
removably mounting a mobile device having at least one sensor on a door or on a door closer attached to the door; 
generating, by the at least one sensor, motion data indicative of motion of the door as the door is moved from an open position to a closed position; 
analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position;
removing the mobile device from the door or the door closer.
But Mahler teaches:
removably mounting a mobile device having at least one sensor on a door (i.e., “The rotation of a door can also be captured by the magnetometer of a smartphone when the phone is mounted on a door”; see Abstract); and
generating, by the at least one sensor, motion data indicative of motion of the door as the door is moving (i.e., “By mounting a smartphone on a door… We reference Earth’s Magnetic North to determine how far the door has rotated - essentially using the smartphone as a compass”; see p.1, col. 2, ¶ 5). 
And Baumgarte teaches:
analyzing the motion data (i.e., “evaluate the range of information provided by the position sensor 142 during the opening and closing of the entryway device 106”; see [0034]) to determine a duration the door was between the open position and the closed position (i.e., “the timer 148 may be used to evaluate the sweep time taken for the entryway device 106 to complete its displacement to the closed location”; see [0038]).
Note that Norton teaches using a watch to time the duration in each closing zone. On the other hand, it is well-known that a smartphone has a timer/clock for recording or indicating time. Since the smartphone is mobile and the adjustment need not be performed all the time, it is can be unmounted when the adjustment is done.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Norton in view of Zasowski, further in view of Mahler and Baumgarte, to use a smartphone programmed to measure the timing in sweep and latching zone for the adjustment of the door closer, by incorporate the steps of removably mounting a mobile device having at least one sensor on a door or on a door closer attached to the door; generating, by the at least one sensor, motion data indicative of motion of the door as the door is moved from an open position to a closed position; analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position; and removing the mobile device from the door or the door closer, as claimed. The motivation would be to help more accurately determining the timing in each closing zone during installation adjustment, by using the sensor and clock of the smartphone.

Regarding claim 26, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Norton does not explicitly disclose:
wherein the at least one installation instruction is displayed on the mobile device removably mounted to the door or on the door closer.
However, it is well-known that a smartphone has a display. It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the smartphone removably mounted to the door or on the door closer to also display the at least one installation instruction, as claimed. The motivation would be to conveniently and economically use the same device for sensing motion and displaying instructions.

Regarding claim 27, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Norton does not explicitly disclose:
displaying on the graphical user interface a notification indicative of a successful installation of the door closer in response to a determination that no adjustments to the door closer are necessary for the successful installation of the door closer.
However, as indicated by Norton, adjustment is only needed when the sweep time or latching time is outside a predetermined timing. It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the steps of displaying on the graphical user interface a notification indicative of a successful installation of the door closer in response to a determination that no adjustments to the door closer are necessary for the successful installation of the door closer. The motivation would be to provide a feedback to the user that no more adjustment is needed to avoid unnecessary further adjustment by the user.

Regarding claim 29, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Norton does not explicitly disclose:
wherein analyzing the motion data comprises (i) transmitting the motion data to a server and (ii) analyzing the motion data by the server to determine the duration the door was in each of the plurality of door movement zones; and 
wherein determining the at least one adjustment to the door closer comprises determining the at least one adjustment by the server.
However, Baumgarte further teaches:
communicating information between the door closer and other devices (i.e., “the door closer assembly 104 may be in communication with one or more devices of the access control system 100, including, for example, one or more servers 128, the lockset device 102, an access control panel or host 130, and/or a mobile electronic device 132, among other devices”; see [0021]); and
using the other devices, such as a server, in lieu of the processing device of the door closer assembly to evaluation of the position and calibration (i.e., “in lieu of the processing device 134 of the door closer assembly 104, one or more other components of the access control system 100 may retain the reference information or data from the calibration of the door closer system 104 and/or evaluate information provided by the position sensor 142 to determine the position of the door closer assembly 104, and thus the position of the associated entryway device 106. For example, according to certain embodiments, the reference information or data obtained by calibration of the door closer assembly 106 may be retained by a memory of the lockset device 102, server 128, and/or access control panel or host 130. Further, such information may be retrieved from the memory of other such devices of the access control system 100 and used by the processing devices of those devices, and/or used by a different one of those other devices, to determine the position of the door closer assembly 104 and/or the entryway device 106”; see [0031]).
Mahler also teaches that a smartphone can communicate with a server (see p. 3, col. 1, ¶ 1 and FIG. 6). It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a server in the system in lieu of the smartphone for the determination of the at least one adjustment, analyzing the motion data comprises (i) transmitting the motion data to a server and (ii) analyzing the motion data by the server to determine the duration the door was in each of the plurality of door movement zones; and determining the at least one adjustment to the door closer comprises determining the at least one adjustment by the server, as claimed. The motivation would be to utilize the server for its better processing power and centralized software and data management to analyze the sensed motion data.

Regarding claim 30, Norton further teaches:
wherein the determining the at least one adjustment to the door closer comprises at least one of: 
determining an adjustment to a main valve of the door closer;
determining an adjustment to a latch valve of the door closer; or 
determining an adjustment to a spring of the door closer (see Norton regarding adjusting the sweep and/or latching valves).

Regarding claim 38, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Norton does not explicitly disclose:
normalizing the motion data prior to analyzing the motion data.
But Mahler further teaches:
normalizing the motion data prior to analyzing the motion data (i.e., “our raw accelerometer data points are converted to a positive value (V i) and then normalized from -1 to 1”; see p. 4, col. 2, ¶ 1).
Also it is well-known to normalize data for better data coherence for processing.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the step of normalizing the motion data prior to analyzing the motion data, for the purpose of obtaining coherent data for processing.

Regarding claim 39, as a result of modification applied to claim 23 above, Norton in view of Zasowski, Mahler, and Baumgarte further teaches:
wherein analyzing the motion data comprises segmenting the motion data into a plurality of segments corresponding to the plurality of door movement zones (see Norton regarding segmenting the movement of the door into sweep and latching zones).

Regarding claims 43, as a result of the modification applied to claim 23 above, Norton in view of Zasowski, Mahler and Baumgarte further teaches:
wherein the plurality of door movement zones comprises a main zone (sweeping zone) and a latch zone (i.e., latching zone), and 
wherein analyzing the motion data comprises: determining a duration of time the door was in the main zone; and determining a duration of time the door was in the latch zone (see Norton indicating checking and adjusting the durations (i.e., timings, speeds) for the sweeping zone).

Regarding claims 44, as a result of the modification applied to claim 43 above, Norton in view of Zasowski, Mahler and Baumgarte further teaches:


wherein the determining at least one adjustment to the door closer for a successful installation of the door closer is based on: the duration of time the door was in the main zone; and the duration of time the door was in the main latch zone (see Norton indicating checking and  adjusting the durations (i.e., timings, speeds) for the sweeping zone).

3.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Zasowski, Mahler and Baumgarte, further in view of BECK (US 20170198496 A1; cited in IDS).

Regarding claim 32, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s).
 Norton does not explicitly disclose:	
wherein the at least one sensor comprises a gyrometer.
But BECK teaches:
using a gyrometer of a door lock to determine door orientation with respect to a door jamb (i.e., “The electronic lock 100 may include a door orientation detection circuit 200 (FIG. 2) for sensing an orientation of the door 102 when in use with respect to a door jamb. The door orientation detection circuit 200 may further include one or more sensors that determine door orientation. Example sensors include, but are not limited to magnetometer, an accelerometer and a gyroscope (or collectively called an IMU (inertial measurement unit) or eCompass)”; see [0018]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Norton in view of Zasowski, Mahler, and Baumgarte, further in view of BECK, to using or including a gyrometer in the at least one sensor by replacing or supplementing the function of the magnetometer in the smartphone. The motivation would be to help determine the door position with the gyrometer’s known capability of reliably detecting a door orientation.

4.	Claims 31, 33, 35-37, 41, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Baumgarte.

Regarding claim 31, Norton teaches a method, comprising: 


analyzing movement of a door having a door closer to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position (i.e., analyzing the movement of the door from the 90 degree open position to the closed position to determine the timing of the door was in sweep and latching zones); and 
determining at least one adjustment to the door closer for a successful installation of the door closer based on the duration the door was in each of the plurality of door movement zones (i.e., determine whether to loosen or tighten the sweep and/or latching valve based on the timing in each zone for a successful installation of the door closer); 
wherein the plurality of door movement zones comprises a main zone and a latch zone (i.e., sweep and latching zones); 
wherein the determining the at least one adjustment to the door closer comprises determining to loosen a main valve of the door closer in response to determining the duration the door was in the main zone is greater than a first threshold time (i.e., loosen the sweep valve to speed up if it is too slow when compared to a desired sweep time); 
wherein the determining the at least one adjustment to the door closer comprises determining to tighten the main valve in response to determining the duration the door was in the main zone is less than a second threshold time (i.e., tighten the sweep valve to slow down if it is too fast when compared to a desired latching time); and 
wherein the first threshold time is greater than the second threshold time (i.e., the desired sweep time is greater than the desired latching time).
Norton does not explicitly disclose (see the underlined):
positioning at least one sensor on a door or on a door closer attached to the door; 
generating, by the at least one sensor, motion data indicative of motion of the door as the door is moved from an open position to a closed position; and
analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position.
But Baumgarte teaches:
positioning at least one sensor (i.e., “a position sensor 142”) on a door or on a door closer attached to the door (i.e., “The processing system 126 may be positioned about, or extend along, one or more portions of the door closer assembly 104”; see [0022]); 
generating, by the at least one sensor, motion data (i.e., sensing positions over time as the door moves) indicative of motion of the door (i.e., “The position sensor 142 is adapted to sense a position or location of the door closer assembly 104, and thus the position or location of the entryway device 106… a variety of other types of position sensors may be used to provide or determine the position of the door closer assembly 104, and thus the position of the entryway device 106”; see [0025]) as the door is moved from an open position to a closed position (i.e., “evaluate the range of information provided by the position sensor 142 during the opening and closing of the entryway device 106”; see [0034]); and
analyzing the motion data to determine a duration the door was in a door movement zone (i.e., sweep) between the open position and the closed position (i.e., “the timer 148 may be used to evaluate the sweep time taken for the entryway device 106 to complete its displacement to the closed location”; see [0038]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Norton in view of Baumgarte to use a motion sensor with a timer (such as the one in Baumgarte) by positioning at least one sensor on a door or on a door closer attached to the door; generating, by the at least one sensor, motion data indicative of motion of the door as the door is moved from an open position to a closed position; and analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position, as claimed. The motivation would be to help more accurately determining the timing in each closing zone during installation adjustment, by using a motion sensor with a timer.

Regarding claim 33, Norton teaches a method, comprising: 

analyzing movement of a door having a door closer to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position (i.e., analyzing the movement of the door from the 90 degree open position to the closed position to determine the timing of the door was in sweep and latching zones); 
determining at least one adjustment to the door closer for a successful installation of the door closer based on the duration the door was in each of the plurality of door movement zones (i.e., determine whether to loosen or tighten the sweep and/or latching valve based on the timing in each zone for a successful installation of the door closer); and 
manually adjusting the door closer based on the at least one adjustment to the door closer (i.e., adjusting the sweep and/or latching valves accordingly).
Norton does not explicitly disclose (see the underlined):
generating, by at least one sensor, motion data indicative of motion of a door having a door closer as the door is moved from an open position to a closed position; 
analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position.
But Baumgarte teaches:
generating, by the at least one sensor, motion data (i.e., sensing positions over time as the door moves) indicative of motion of the door (i.e., “The position sensor 142 is adapted to sense a position or location of the door closer assembly 104, and thus the position or location of the entryway device 106… a variety of other types of position sensors may be used to provide or determine the position of the door closer assembly 104, and thus the position of the entryway device 106”; see [0025]) as the door is moved from an open position to a closed position (i.e., “evaluate the range of information provided by the position sensor 142 during the opening and closing of the entryway device 106”; see [0034]); and
analyzing the motion data to determine a duration the door was in a door movement zone (i.e., sweep) between the open position and the closed position (i.e., “the timer 148 may be used to evaluate the sweep time taken for the entryway device 106 to complete its displacement to the closed location”; see [0038]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Norton in view of Baumgarte to use a motion sensor with a timer (such as the one in Baumgarte) by generating, by at least one sensor, motion data indicative of motion of a door having a door closer as the door is moved from an open position to a closed position; and analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position, as claimed. The motivation would be to help more accurately determining the timing in each closing zone during installation adjustment, by using a motion sensor with a timer.

Regarding claim 35, Norton further teaches:
wherein the determining the at least one adjustment to the door closer comprises determining the at least one adjustment to the door closer based on at least one user-selected installation setting for the door closer (i.e., the user determines whether to loosen or tighten the sweep and/or latching valves to adjust the timing in each zone according to the user preference or industry standard).

Regarding claim 36, as a result of modification applied to claim 33 above, Norton in view of Baumgarte further teaches:
positioning the at least one sensor on the door or on the door closer i.e., “The processing system 126 may be positioned about, or extend along, one or more portions of the door closer assembly 104”; see Baumgarte, [0022]).

Regarding claim 37, Norton further teaches:
wherein the determining the at least one adjustment to the door closer comprises at least one of: 
determining an adjustment to a main valve of the door closer; 
determining an adjustment to a latch valve of the door closer; or 
determining an adjustment to a spring of the door closer (see Norton regarding adjusting the sweep and/or latching valves).

Regarding claim 41, as a result of the modification applied to claim 33 above, Norton in view of Baumgarte further teaches:
wherein analyzing the motion data comprises segmenting the motion data into a plurality of segments corresponding to the plurality of door movement zones (see Norton regarding segmenting the movement of the door into sweep and latching zones).

Regarding claim 45, as a result of combination applied to claim 31 above, Norton in view of Baumgarte further teaches:
wherein analyzing the motion data comprises determining a duration of time the door was in the main zone, and determining a duration of time the door was in the latch zone (see Norton indicating checking and  adjusting the durations (i.e., timings, speeds) for the sweeping zone); and 
wherein the determining at least one adjustment to the door closer for a successful installation of the door closer is based on the duration of time the door was in the main zone, and the duration of time the door was in the main latch zone (see Norton indicating checking and  adjusting the durations (i.e., timings, speeds) for the sweeping zone).

Regarding claim 46, as a result of combination applied to claim 33 above, Norton in view of Baumgarte further teaches:
wherein the plurality of door movement zones comprises a main zone (i.e., sweeping zone) and a latch zone (i.e., latching zone), and 
wherein analyzing the motion data comprises: determining a duration of time the door was in the main zone; and determining a duration of time the door was in the latch zone (see Norton indicating checking and adjusting the durations (i.e., timings, speeds) for the sweeping zone).

Regarding claim 47, as a result of combination applied to claim 46 above, Norton in view of Baumgarte further teaches:
wherein the determining at least one adjustment to the door closer for a successful installation of the door closer is based on: the duration of time the door was in the main zone; and the duration of time the door was in the main latch zone (see Norton indicating checking and adjusting the durations (i.e., timings, speeds) for the sweeping zone).

5.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Baumgarte, further in view of Zasowski.

Regarding claim 34, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 Norton does not explicitly disclose:
displaying at least one installation instruction corresponding with the at least one adjustment on a graphical user interface.
Note that Norton (the video) itself can be an installation instruction corresponding to the at least one adjustment of the door closer.
	On the other hand, Zasowski teaches:
displaying at least one installation instruction on a graphical user interface (i.e., “Such as a preloaded installation instruction manual, an activation or setup wizard, or installation and/or troubleshooting videos, may be displayed on the GUI display screen 72" to assist the user”; see [0048]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Norton in view of Baumgarte, further in view of Zasowski to provide a GUI device to display installation instruction corresponding to adjustment of the sweep/latching valves, such as the Norton video, for an installer or user who is installing the door closer, such that the method comprising displaying at least one installation instruction corresponding with the at least one adjustment on a graphical user interface., as claimed. The motivation would be to help instructing the installer/operator to make necessary adjustment according to the desired setting during installation or calibration (see Zasowski, [0050]).

Allowable Subject Matter
6.	Claims 40 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 40 and 42, the closest prior art of record fails to teach the features (claim 40 as a representative claim): “wherein the at least one threshold time is based on a duration the door was in the main zone,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Response to Arguments
7.	Applicant argued: Independent claim 23 stands rejected … The Applicant respectfully disagrees with this rejection for at least the following reasons. 
With regard to Norton, the Office Action asserts that Norton discloses analyzing 
movement of a door having a door closer "to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position". (Emphasis added). The Applicant respectfully disagrees with the assertion for at least the following reasons. The Applicant has carefully reviewed the Norton video, and notes that while Norton uses a watch to measure the amount of time it takes for the door to move between a fully open and fully closed position (see 4:30-5:00 of Norton), Norton does not disclose or suggest determining a duration of time that the door was "in each of a plurality of door movement zones", as specifically recited in independent claim 23. Indeed, Norton discloses, at most, determining an amount of time it takes for the door to move between a fully open and fully closed position (i.e., a single door movement zone). The Applicant further notes that the other references of record fail to cure the deficiencies of Norton.
	It is respectfully submitted that Applicant appeared to fail to recognize that Norton indeed teaches determining a duration for each of the sweeping zone and the latching zone, such as observing the timing/speed/duration of the sweeping operation (see, e.g., Norton indicating the user initially observing of the timing for adjusting the sweeping valve, starting from time 2:50 (mm:ss), and subsequently using a watch to check and adjust again, starting from 4:18), and the latching operation (see, e.g., Norton indicating the user initially observing of the timing for adjusting the latching valve, starting from 3:20, and subsequently using a watch to check and adjust again, starting from 4:18). Note that Norton clearly indicates checking and adjusting the duration/timing/speed for each of the zones, by adjusting the sweeping valves and the latching valves. If only one duration for both zones was checked (as Applicant argued), there would be no need to adjust both valves separately -- this is clearly not what Norton teaches.

8.	Applicant argued: With regard to Zasowski, although use of a graphical user interface is disclosed, the GUI is not used for "displaying at least one installation instruction ... corresponding to the at least one adjustment to the door closer". Instead, Zasowski merely discloses that the GUI is used to display a preloaded installation instructions manual, an activation or set up wizard, or installation videos (paragraph [0048]), or to display the results of a self-test on the door closer processor to evaluate the electronic circuitry (paragraph [0049]). However, Zasowski, does not disclose that the GUI is used for "displaying at least one installation instruction ... corresponding with the at least one adjustment to the door closer", as recited in independent claim 23.
	It is respectfully submitted that the Norton video itself is an installation instruction corresponding to the at least one adjustment of the door closer, as indicated in the rejection above, because Norton teaches how to turn each of the valves to increase or reduce the timing/duration for each of the sweeping and latching zones until the timing for each zone is acceptable for a successful installation. Note that the claim does not require more detail information, such as instructing what precisely the amount and direction of the rotation should be applied to a particular valve. As a result, Norton sufficiently teaches the instruction as claimed. 
	On the other hand, Zasowski is relied upon to teach displaying an installation instruction and/or troubleshooting information to provide visual guidance. With the availability of an installation instruction corresponding to the at least one adjustment to the door closer (such as the Norton video), it would have been obvious to provide a GUI to display the instruction, so as to help the user installing/adjusting the door closer.

9.	Applicant argued: For example, claim 43 recites that "the plurality of door movement zones comprises a main zone and a latch zone, and wherein analyzing the motion data comprises: determining a duration of time the door was in the main zone; and determining a duration of time the door was in the latch zone." As indicated above, Norton fails to disclose determining a duration of time that the door was "in each of a plurality of door movement zones", much less durations of time that the door was in each of a main zone and a latch zone. The other references of record fail to cure the deficiencies of Norton.
	As indicated in the rejections above and the responses provided above, the applied prior art indeed teaches determining a duration for the main and latch zones.

10. Applicant argued: Additionally, claim 44 further recites that determining at least one adjustment to the door closer for a successful installation of the door closer is based on "the duration of time the door was in the main zone; and the duration of time the door was in the main latch zone." Once again, these features are neither disclosed nor suggested by Norton or any of the other references of record.
	As indicated in the rejections above and the responses provided above, the applied prior art indeed teaches the features at issue.

11.	Applicant’s arguments regrading claims 31 and 45 are similar to the arguments for claims 23, 43 and 44. The responses are similarly applied.

12.	Applicant’s arguments regrading claims 33-37, 41, 42, 46, and 47 are similar to the arguments for claims 23, 43 and 44. The responses are similarly applied.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857